

Bonus Plan Description


In March 2014, the compensation committee of the board of directors of the
Company (the “Compensation Committee”) approved an annual cash incentive plan,
pursuant to which certain employees, including the named executive officers
specified in the Company’s proxy statement for its 2014 annual meeting, will be
eligible to participate in an annual award pool. For 2014, the pool will
initially be funded at a range of $1.0 million to a 100% target level of $7.2
million based upon the Company’s achievement of certain financial goals related
to Adjusted EBITDA for the year ending December 31, 2014. The target level of
funding was determined by the Compensation Committee based on the sum of the
target bonus amounts that are included in the employment agreements or offer
letters that the Company has with the employees who are eligible to participate
in the plan, including the named executive officers. The Compensation Committee
will have the discretion to increase the funding for the award pool up to a
maximum of 137% of the target level, or $9.84 million, should the Company’s
Adjusted EBITDA targets be exceeded. The Compensation Committee also will have
the discretion to adjust or make additional cash incentive awards under the plan
after taking into consideration the achievement of the Company's financial goals
and other factors that the committee deems appropriate, including, but not
limited to, the named executive officer’s contributions to the Company's
performance during 2014, and the named executive officer’s annual performance
review conducted by the Chief Executive Officer or Chief Financial Officer,
which will assess, among other things, the named executive officer’s initiative,
teamwork and management and communications skills. With respect to the Chief
Executive Officer and Chief Financial Officer, the Compensation Committee will
have the discretion to adjust the cash incentive awards, if any, to be paid to
these named executive officers based on the committee’s annual assessment of
these executives, which will be conducted without the input of the executive
that is the subject of such assessment.



